Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Swanson (Reg. No. 78,107) on March 7, 2022.

The application has been amended as follows: 
-  9. (Currently Amended) A progressive cavity pump comprising: 
the assembly of any one of claims [[1-3, 6, or 8; 
a stator cylinder, wherein the pump shaft is disposed in the stator cylinder. - - 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the assembly for a progressive cavity pump as claimed including specifically a locking nut connected to the universal joint by interfaced threading and securing the screw rotor to the universal joint by the interfaced threading; a first annular seal disposed between the universal joint and the locking nut and enclosed by the locking nut; a second annular seal disposed between the universal joint and the locking nut and enclosed by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
Response to Arguments
Applicant’s arguments, see Pages 1 and 2, filed February 14, 2022, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejection have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746